Citation Nr: 1229609	
Decision Date: 08/28/12    Archive Date: 09/05/12

DOCKET NO.  09-43 528 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for colon (rectal) cancer status post resection with postoperative residuals, as a result of herbicide exposure.   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel

INTRODUCTION

The Veteran had active service from June 1965 to July 1967.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In October 2009, the Veteran requested a hearing before a decision review officer (DRO).  The hearing was scheduled for May 2010; however, in April 2010, the Veteran's representative submitted a written communication indicating the Veteran's desire for such hearing to be cancelled.  

In October 2009, the Veteran requested a hearing before the Board.  In February 2012, he was notified of a hearing scheduled in March 2012.  The Veteran failed to appear for his scheduled hearing.  The notice informing the Veteran of his scheduled hearing was not returned as undeliverable.  Accordingly, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.702 (2011).


FINDINGS OF FACT

1.  The Veteran service in Vietnam and was exposed to herbicides.  

2.  Colon (rectal) cancer, to include any residuals, did not have its onset during active service, or result from disease or injury in service, to include exposure to herbicides.


CONCLUSION OF LAW

The criteria for service connection for colon (rectal) cancer status post resection with postoperative residuals have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2011) 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the Veteran pre-adjudication notice by letters dated in April 2008 and August 2008.  

As for the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran, whereas VA has obtained service treatment records, obtained VA outpatient and private treatment records, obtained Social Security Administration (SSA) records, and assisted the Veteran in obtaining evidence.  The Board notes that the Veteran has not been given a VA examination in connection with his claim of entitlement to service connection for a rectal cancer condition.  In disability compensation claims, VA must provide a medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence is on file for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In the present case, VA need not conduct an examination with respect to the claim decided herein because the information and evidence of record contains sufficient competent medical evidence to decide the claim.  The Veteran's exposure to herbicides is conceded, but there is no competent evidence that suggests a causal link between the claimed rectal cancer disorder and any incident of service or that the condition may be associated with the Veteran's service.  See 38 C.F.R. § 3.159(c)(4).  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Discussion

The Veteran contends that his colon (rectal) cancer, to include his current residuals thereof, is a result of his service in Vietnam, namely exposure to herbicides.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b) (2011).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is postservice evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet.App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet.App. 488, 495-96 (1997)).  "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage, 10 Vet.App. at 496.

Service connection for certain chronic disorders, such as malignant tumors, may be established based on a legal "presumption" by showing that either disability manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

In addition, the governing law provides that a "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f).  Moreover, VA regulations provide that, if a veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for certain disorders if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there was no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  Those disorders are the following:  AL amyloidosis, chloracne or other acneform disease consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e). 

Effective August 31, 2010, VA amended the regulatory provisions governing service connection on a presumptive basis due to exposure to herbicides by adding all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), Parkinson's disease, and ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).  See 75 Fed. Reg. 53,202 (Aug. 31, 2010). 

Notwithstanding the foregoing, regulations provide that service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  Combee v. Brown, F. 3d. 1039 (Fed. Cir. 1994).

Thus, service connection may be presumed for residuals of herbicide exposure by showing two elements.  First, the Veteran must show that he served in the Republic of Vietnam during the Vietnam era.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  Second, the Veteran must be diagnosed with one of the specific diseases listed in 38 C.F.R. § 3.309(e), or otherwise establish a causal nexus between his currently claimed disability and service.  See Brock v. Brown, 10 Vet. App. at 162 (1997).

The record also demonstrates that the Veteran served in Vietnam and is entitled to the presumption of exposure to herbicides pursuant to 38 C.F.R. § 3.307(a)(6)(ii).  However, the Board finds that service connection based on the presumed exposure is not warranted for the Veteran's rectal carcinoma because VA has not recognized carcinoma as having a positive association with exposure to herbicides.  38 C.F.R. § 3.309(e).  

In this case, review of the record revealed that the Veteran was diagnosed with rectal carcinoma.  See private treatment records dated in March 1999 through December 2006 and VA outpatient treatment record dated in May 2008.    

The Board acknowledges the Veteran's contentions that his rectal cancer is either part of the "soft tissue" or "multiple myeloma" type of cancers as per 38 C.F.R. § 3.309.  See November 2008 notice of disagreement.  However, as per 38 C.F.R. § 3.309(e), "soft tissue sarcoma" includes an enumerated list which does not include rectal cancer.  Moreover, rectal cancer is not a "myeloma."  

Specifically, "soft tissue sarcoma" is defined as a general term for a malignant tumor derived from extraskeletal connective tissue, including fibrous, fat, smooth muscle, nerve, vascular, histolytic and synovial tissue with almost all lesions originating from primitive mesoderm.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1694 (31st Ed. 2007).  "Myeloma" is defined as a general term for a tumor composed of cells of the type normally found in the bone marrow.  Id. at 1238 (31st Ed. 2007).  "Multiple Myeloma" is defined as a disseminated type of plasma cell dyscrasia characterized by multiple bone marrow tumor foci and secretion of an M component, associated with widespread osteolytic lesions resulting in bone pain, pathologic fractures, hypercalcemia, and normochromic normocytic anemia; spread to extraosseous sites occurs frequently in advanced frequently in advanced disease.  Id.  "Carcinoma" is defined as a malignant new growth made up of epithelial cells tending to infiltrate the surrounding tissues and give rise to metastases.  Id. at 294 (31st Ed. 2007).  "Adenocarcinoma" is defined as carcinoma derived from glandular tissue or in which the tumor cells form recognizable glandular structures.  Id. at 295 (31st Ed. 2007).  

The competent medical evidence of record, namely, the March 1999 surgical pathology report (rectal biopsy) demonstrates that the Veteran's rectal cancer was diagnosed as an adenocarcinoma.  See March 1999 private surgical pathology report.  There is no competent medical evidence of record which indicates, in any way, that the Veteran's rectal cancer was a soft tissue sarcoma or multiple myeloma.  Based on the above, the Board finds no probative value is to be accorded to the Veteran's contentions that his rectal cancer is either part of the "soft tissue" or "multiple myeloma" type of cancers as per 38 C.F.R. § 3.309.  Further, the Veteran is not competent to provide a medical diagnosis, as opposed to observed continuity-of-symptomatology, absent a showing of medical training, credentials, or expertise.  38 C.F.R. § 3.159(a)(2).  The Veteran's lay opinion accordingly has no probative value.  Therefore, the Veteran is not entitled to presumptive service connection for his rectal carcinoma condition.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  

Service connection may still be granted, however, if there is competent evidence to establish that the Veteran's diagnosed colon condition (rectal cancer) had its onset or is otherwise related to service.  In this regard, the Veteran does not contend, and his service treatment records do not show, that his rectal cancer had its onset or is otherwise related to service.  Indeed, the Veteran's service treatment records contain no evidence of complaints, treatment, or a diagnosis for a colon condition, to include rectal cancer, and the record demonstrates that his first post-service treatment for a colon condition was not until March 1999, more than 30 years after his separation from service.  This lengthy period without treatment is evidence that there has not been a continuity of symptomatology, and it weighs heavily against a claim for direct service connection.  See Maxson v. Gober, 230 F.3d 1330, (Fed. Cir. 2000).  

Further, while rectal cancer is one of the chronic disorders (malignant tumor) for which service connection may be established based on a legal "presumption" by showing that the disability manifested itself to a degree of 10 percent or more within one year from the date of separation from service, the competent evidence does not demonstrate any findings or complaints related to the condition until March 1999, many years post-separation from service.  As such, service connection on a presumptive basis is not warranted.  See 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  

Finally, there is no competent medical evidence of record that otherwise links the Veteran's rectal cancer, to include any residuals, to his service.

As the preponderance of the competent and probative evidence is against the Veteran's claim, service connection for colon (rectal) cancer status post resection with postoperative residuals as due to herbicide exposure is not warranted.  The benefit-of-the-doubt doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

ORDER

Service connection for colon (rectal) cancer status post resection with postoperative residuals as due to herbicide exposure is denied.  




____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


